Citation Nr: 1143376	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-19 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar strain with degenerative osteoarthritis.  

2.  Entitlement to a disability rating in excess of 20 percent for cervical strain with degenerative arthritis and degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which certified the appeal to the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar strain with degenerative osteoarthritis has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the thoracolumbar spine greater than 30 degrees and there is no ankylosis of the thoracolumbar spine.  He has not been shown to have any separately ratable neurological impairment or disc impairment.

2.  The Veteran's service-connected cervical strain with degenerative arthritis and degenerative disc disease has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the cervical spine greater than 15 degrees, and there is no ankylosis of the cervical spine.  There is also no evidence of separately ratable neurological impairment or disc impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar strain with degenerative osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003)).

2.  The criteria for a rating in excess of 20 percent for cervical strain with degenerative arthritis and degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation. However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this appeal, a February 2007 letter was sent to the Veteran prior to the initial decision and provided notice to him regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  In addition, the letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A September 2008 letter set forth the criteria for higher ratings for the disabilities. 

After issuance of above-described notice, and opportunity for the Veteran to respond, the July 2009 supplemental Statement of the Case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA outpatient treatment records, and the report of a February 2007 VA examination.  The Veteran has not indentified any outstanding records that are available for review.  The record also includes various written statements provided by the Veteran and by his representative.  

In regards to the February 2007 VA examination, the Board notes, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully addresses the rating criteria that are relevant to rating the disabilities in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). The Board finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998)
II.  Law and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   


A.  Lumbar Spine

Historically, in a an October 1979 rating decision, the RO granted service connection for a lumbosacral strain and assigned a 10 percent rating, effective August 29, 1978.  In July 1980, the RO assigned a 20 percent rating, effective March 11, 1980.  The Veteran later filed the current claim for an increased rating in January 2007.

The Veteran's lumbar strain with degenerative osteoarthritis is rated as 20 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

Effective September 26, 2003, all spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for a lumbosacral strain with degenerative osteoarthritis.  He was afforded a VA examination in February 2007 during which it was noted that the Veteran initially injured his back in service and that his back had been a problem since the initial injury.  The Veteran reported having daily back pain, averaging 7 out of 10 in severity.  He indicated that the pain was worse with walking, standing, and bending.  His treatment included medication, heat, vibration, and activity limitation.   The examiner noted that there was a history of urinary symptoms, but commented that these were not likely related to the Veteran's low back disability and were probably of urological origin.  The Veteran endorsed other symptoms of fatigue, decreased motion, stiffness, weakness, and spasms.  He also indicated that the pain radiated down both legs to the calves, and he described having severe weekly flare-ups of his spinal conditions, each lasting hours at a time.  In addition, he noted that the disability limited his ability to walk beyond a quarter of a mile. The examiner commend that this was not an examination for intervertebral disc syndrome. 

On physical examination of the spine, the VA examiner found no evidence of spasm, weakness, or atrophy, although there was evidence of tenderness, pain with motion and guarding.  The examiner noted that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  No abnormal spinal curvature was observed.  A detailed motor, reflex and sensory examination of the lower extremities also revealed no abnormalities.  There was no muscle atrophy, and muscle tone was normal.  There was no thoracolumbar spine ankylosis.  Flexion of the lumbar spine was to 80 degrees, with pain at 5 degrees, while extension was to 20 degrees with pain beginning at 15 degrees.  Lateral flexion was to 25 degrees bilaterally, with pain beginning at 20 degrees.  Left lateral rotation was to 45 degrees with pain at 30 degrees, and right lateral rotation was to 60 degrees with pain at 45 degrees.  There was no additional loss of motion on repetitive use of the joint, except for lateral rotation on each side, which was limited an additional 15 degrees.  Lasegue's sign was positive on both sides.  

The February 2007 VA examiner diagnosed the Veteran with a lumbosacral strain with degenerative osteoarthritis.  With respect to the disability's effect on employment, he noted that the Veteran was unemployed, but the Veteran indicated that he was not working due to a psychiatric disability.  The examiner also noted that the disability had severe effects on certain activities of daily living, such as chores and sports, but only had moderate effects on activities, such as shopping, exercise, grooming, and travel.   

VA outpatient treatment records also document the Veteran's lumbar spine complaints.  While these records largely discuss the Veteran's psychiatric complaints and treatment, back pain is noted on occasion.  An August 2006 x-ray of the lumbar spine revealed multilevel spondylosis.  The Veteran also complained of back pain in October 2006 and December 2006.  An x-ray from March 2007 indicated multilevel spondylosis deformans, straightening of the lumbar spine, and mild osteophytosis.  The Veteran also requested pain medication for his chronic back pain in January 2009, and the treating physician recommended ibuprofen.  The Veteran declined a recommendation for physical therapy.

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In this case, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, the Veteran's lumbar spine does not appear to be fixed or immobile. 

Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to 30 degrees or less.  As noted above, the February 2007 VA examination report shows that the Veteran was able flex his lumbar spine to 80 degrees.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar strain with degenerative changes.  However, such would not be the case here.  Although the Veteran has complained of pain radiating to the lower extremities, neurological testing, including detailed sensory, motor and reflex examinations in February 2007, was normal, and neuropathy and radiculopathy has never been diagnosed.  Therefore, there has been no objective evidence confirming impairment attributable to the Veteran's lumbar spine disability.  There also is no evidence of any other separately ratable neurological manifestation of lumbar spine disability.  The record reflects that the Veteran suffers urinary symptoms; however, the February 2007 VA examiner specifically found that it was less likely than not related to the Veteran's low back disability.  As a result, the Board finds that there is no basis for separate, compensable ratings under this provision.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132. 

Further, although the rating criteria sets forth rating criteria for intervertebral disc syndrome, the disability in this case has not been shown to involve intervertebral disc syndrome at any time.  Moreover, there is no medical evidence showing that a physician actually prescribed bed rest.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 


The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions. However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. See also Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).   Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his service-connected lumbar spine disability.


B.  Cervical Spine

Historically, in an October 1979 rating decision, the RO granted service connection for a cervical strain and assigned a 10 percent rating, effective August 29, 1978.  In July 1980, the RO assigned a 20 percent rating, effective March 11, 1980.  The Veteran later filed the current claim for an increased rating in January 2007.

As noted above, the criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (as in effect since September 26, 2003).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation

The Board notes that, as a point of reference, standard or normal ranges of cervical spine motion are as follows:  forward flexion, from 0 to 45 degrees; extension, from 0 to 45 degrees; right and left lateral flexion, each, from 0 to 45 degrees; and right and left lateral rotation from 0 to 80 degrees, each.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71, Plate V.

The Board also again notes that VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

On VA examination in February 2007, the Veteran reported initially injuring his back during service and indicated that he had gradually worsening pain since the initial injury.  He stated that he experienced neck pain daily, averaging a 5 or 6 out of 10 in severity.  He also noted that his neck hurt more if he had to move his head around.  The Veteran reported using medication, heat, rest, and activity limitation for pain relief.  He further endorsed symptoms of fatigue, decreased motion, stiffness, weakness, and spasms and indicated that the pain radiated to both shoulders, but was worse on the left.  In addition, the Veteran reported having severe, weekly flare-ups of pain.

On physical examination, there was no objective evidence of spasm, atrophy, tenderness, weakness, or guarding, but there was objective evidence of pain with motion.  There was also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis.  His gait was normal, and there were no abnormal spinal curvatures noted.  A sensory, motor, and reflex examination of the upper extremities yielded normal findings.  There was no ankylosis of the cervical spine.

On range of motion testing, cervical spine flexion was to 45 degrees, with pain beginning at 30 degrees, while extension was to 45 degrees with pain beginning at 40 degrees.  Extension was limited on repetition an additional 15 degrees due to pain.  Lateral flexion was to 40 degrees on the left, with pain at 30 degrees, while lateral flexion was to 28 degrees on the right with pain at 20 degrees.  Lateral flexion was limited on repetition to 30 degrees on the left and 20 degrees on the right due to fatigue.  Lateral rotation was to 70 degrees bilaterally, with pain beginning at 60 degrees.  In addition, lateral rotation was limited to 60 degrees bilaterally upon repetition of movement, due to fatigue.  

Following the examination, the February 2007 VA examiner diagnosed the Veteran with a cervical strain with degenerative osteoarthritis.  The examiner determined that the disability would have moderate effects on the activities of daily living.  Again, it was noted that the Veteran's was unemployed, which he claimed was due to his posttraumatic stress disorder rather than his service-connected spine disabilities.

VA outpatient treatment records also generally document the Veteran's occasional complaints of cervical spine and neck pain.

Considering the pertinent evidence of record in light of the above, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected cervical strain with degenerative arthritis is not warranted at any point during the pendency of the appeal.

As noted above, under the General Rating Formula, a 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Here, there is no evidence that forward flexion of the cervical spine is limited to 15 degrees or less, nor is there evidence of ankylosis.  On VA examination in February 2007, ankylosis was specifically denied, and forward flexion of the cervical spine was to 45 degrees.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, and/or lack of endurance.  

The Board again notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical strain with degenerative arthritis.  However, such would not be the case here.  While the Veteran indicated neck pain radiating to both shoulders on examination, neurological testing, including detailed sensory, motor and reflex examinations during the VA examination, was normal.  As a result, the Board finds that there is no basis for any separate, compensable rating under this provision.

Again, although the rating criteria sets forth rating criteria for intervertebral disc syndrome on the basis of incapacitating episodes, the disability in this case is not shown to involve intervertebral disc syndrome at any time.  Moreover, there is no evidence that he has been prescribed best rest for incapacitating episodes.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his service-connected cervical spine disability.


C.  Conclusion

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the claims for increased ratings has the Veteran's lumbar and cervical spine disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disabilities under consideration, pursuant to Hart (cited above); and that ratings in excess of 20 percent for lumbar strain with degenerative osteoarthritis and for cervical strain with degenerative arthritis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

A rating in excess of 20 percent for lumbar strain with degenerative osteoarthritis is denied.

A rating in excess of 20 percent for cervical strain with degenerative arthritis and degenerative disc disease is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


